Name: Commission Regulation (EEC) No 2665/80 of 17 October 1980 on transitional measures in respect of imports of sheepmeat and goatmeat products from certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/34 Official Journal of the European Communities 20 . 10 . 80 COMMISSION REGULATION (EEC) No 2665/80 of 17 October 1980 on transitional measures in respect of imports of sheepmeat and goatmeat products from certain non-member countries Whereas the said imports should be restricted to the quantities provided for ; whereas it is accordingly necessary to derogate from Commission Regulation (EEC) No 193/75 (2), as last amended by Regulation (EEC) No 2471 /80 (3 ), in respect of the quantities which may be imported beyond those indicated on licences ; Whereas the Member States should be required to provide information with regard to the said imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( J ), and in particular Article 33 thereof, Whereas the Community has concluded voluntary restraint agreements with certain non-member coun ­ tries which export sheepmeat and goatmeat products ; whereas similar agreements are being negotiated with other non-member countries ; Whereas the third category of non-member countries which traditionally supply the products in question , some of which have not yet opened negotiations with the Community, would suffer prejudice if the market organization rules were to be suddenly applied with effect from 20 October 1980 ; whereas they should be permitted to export certain quantities, to the Commu ­ nity until the end of 1980 subject to conditions comparable to those laid down for the non-member countries which have opened negotiations with the Community ; HAS ADOPTED THIS REGULATION : Article 1 Up to 31 December 1980 , the levy applicable on imports of products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff shall be limited to 10% ad valorem, within the following quantity limits, expressed in tonnes carcase equivalent by the non-member country concerned and by category : Non-member^ countries 01.04 B 02.01 A IV a) 02.01 A IV b) Iceland 88 Romania 48 10  Spain  93  Yugoslavia 23 660  Other non-member countries (except Argentina , Australia, Bulgaria , Czechoslovakia , Hungary, New Zealand, Poland and Uruguay) 25 25 25 (  ) OJ No L 183, 16 . 7 . 1980, p. 1 . (2 ) OJ No L 25, 31 . 1 . 1975, p. 1 . (3 ) OJ No L 254, 27 . 9 . 1980, p. 23 . 20 . 10 . 80 Official Journal of the European Communities No L 276/35  Importafgiften begrÃ ¦nses til 10 % af vÃ ¦rdien (jf. forordning (EÃF) nr. 2665/80). Licensen er gyldig for (mÃ ¦ngde i tal og bogstaver). ... kg' ;  BeschrÃ ¤nkung der AbschÃ ¶pfung auf 10 % nach dem Wert (Anwendung der Verordnung (EWG) Nr. 2665/80). Lizenz gÃ ¼ltig fÃ ¼r (Menge in Zahlen und Buchstaben). . .kg' ;  'PrÃ ©lÃ ¨vement limite Ã 10 % ad valorem (applica ­ tion du rÃ ¨glement (CEE) n ° 2665/80). Certificat valable pour (quantitÃ © en chiffres et en lettres) kilogrammes' ;  'Prelievo limitato al 10 % ad valorem (applica ­ zione del regolamento (CEE) n . 2665/80). Titolo valido per (quantitÃ in cifre e lettere) kg' ;  'Heffing beperkt tot 10 % ad valorem (toepassing van Verordening (EEG) nr. 2665/80). Certificaat geldig voor (hoeveelheid in cijfers en in let ­ ters) ... kg'. Article 2 1 . Regulation (EEC) No 2666/80 ( J ), shall apply, subject to the following provisions . 2 . Applications for import licences for the products referred to in Article 1 shall be lodged between 20 October and 3 November 1980 . Notwithstanding Article 9 ( 1 ) of Regulation (EEC) No 193/75, licences shall be valid from their actual date of issue up to 31 December 1980 . 3 . Applications for licences , broken down by pro ­ duct and by country of origin , shall be transmitted to the Member States to the Commission not later than 6 November 1980 at 5 p.m. 4. The Commission shall decide, before 15 Novem ­ ber, by product and by country of origin , either : (a) to authorize the issue of licences for all the quanti ­ ties applied for ; (b) to reduce all the quantities applied for by a single percentage figure . 5 . Licences shall be issued on 17 November 1980 . Article 3 1 . The licence application and the licence itself shall bear, in section 14, the name of the non- member country of origin . It shall be obligatory to import from the country sta ­ ted in the licence . 2. The licence shall bear, in section 20 , one of the following entries :  'Levy limited to 10 % ad valorem (application of Regulation (EEC) No 2665/80). Licence valid for quantity in figures and letters) kg' ; Notwithstanding Article 2 (4) of Regulation (EEC) No 193/75, only the quantity stated in section 20 of the import licence may be placed in free circulation ; the figure 0 shall be entered for this purpose in section 22 of the said licence . Article 4 Member States shall communicate to the Commission by telex before 5 December 1980 the quantities, by product and by country of origin , in respect of which import licences have been issued pursuant to this Regulation . Article 5 This Regulation shall enter into force on 20 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) See page 36 of this Official Journal .